Exhibit 10.28

 

Form of Restricted Stock Unit Agreement

(Non-employee Director)

 

This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of June 18, 2019 (the “Grant Date”) by and between GWG Holdings, Inc., a
Delaware corporation (the “Company”) and [__________________](“Grantee”).

 

BACKGROUND

 

The Company has adopted the GWG Holdings, Inc. 2013 Stock Incentive Plan (as
amended, the “Plan”) pursuant to which awards of restricted stock units may be
granted. Grantee is commencing service or is currently serving as a member of
the Board of Directors of the Company (the “Board”) and is not an employee of
the Company or any of its subsidiaries and the Company desires to award Grantee
for his or her services to the Company by granting restricted stock units to
Grantee upon the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, the parties hereby agree as follows:

 

1. Incorporation of Plan by Reference. The terms and conditions of the Plan, a
copy of which is being delivered to Grantee concurrently with this Agreement,
are hereby incorporated into this Agreement by this reference. In particular,
the provisions of Section 9.13 of the Plan, respecting any sale of the Company,
govern the terms and conditions of this Agreement. In the event of any direct
conflict or inconsistency between the provisions of this Agreement and those of
the Plan, the provisions of the Plan shall govern and control. By its terms, the
Plan may be amended subsequent to the date of this Agreement, in which case the
Plan as so amended shall continue to govern and control the terms and conditions
of this Agreement in the case of any direct conflict or inconsistency.
Capitalized terms that are used but not defined herein have the meaning ascribed
to them in the Plan.

 

2. Grant of Restricted Stock Units.

 

2.1 The Company hereby irrevocably grants to Grantee from the Plan, on the Grant
Date, 8,169 Restricted Stock Units (the “Restricted Stock Units”). Each
Restricted Stock Unit represents the right to receive one share of Company
common stock (the “Common Stock”) subject to the terms and conditions set forth
in this Agreement and the Plan.

 

2.2 The Restricted Stock Units shall be credited to a separate account
maintained for Grantee on the books and records of the Company (the “Account”).
All amounts credited to the Account shall continue for all purposes to be part
of the general assets of the Company.

 

3. Vesting of Restricted Stock Units. Except as otherwise provided herein,
provided that Grantee continuously remains a member of the Board and/or employed
by or engaged as a consultant to the Company or one of its subsidiaries through
the one year anniversary of the Grant Date, the Restricted Stock Units will vest
in their entirety on such one year anniversary (such one year vesting period is
referred to herein as the “Restricted Period”). Once vested, the Restricted
Stock Units become “Vested Units.”

 



 

 

 

4. Events Affecting the Vesting of the Restricted Stock Units. The events
described in this Section 4 shall alter the provisions of Section 3 as set forth
below:

 

4.1 Sale Transaction. If a “Sale Transaction,” as defined in the Plan, occurs
and the acquiring entity or successor to the Company does not assume the
obligations of the Company under this Agreement or replace the grant herein set
forth with a substantially equivalent incentive award, then the entirety of the
Restricted Stock Units will immediately become Vested Units, regardless of
whether Grantee thereafter remains in the service of the Company or one of its
subsidiaries; provided, however, that the “Committee,” as defined in the Plan,
may in its sole discretion and without the consent of Grantee, determine that
Grantee will receive cash consideration, if any, as is described in Section
9.13(b) of the Plan (but only after giving effect to the vesting in full of the
Restricted Stock Units immediately prior to the Sale Transaction).

 

4.2 Mandatory Retirement. If the Company establishes a mandatory retirement age
applicable to Grantee, as a result of which Grantee’s service to the Company y
or one of its subsidiaries ends, then the entirety of the Restricted Stock Units
will immediately become Vested Units.

 

4.3 Death or Disability. If Grantee dies or becomes disabled during his or her
term of service with the Company or one of its subsidiaries, then (i) the
entirety of the Restricted Stock Units will immediately become Vested Units.

 

4.4 Notwithstanding the vesting schedule set forth in Section 3, if Grantee
ceases to remain a member of the Board and/or employed by or engaged as a
consultant to the Company or one of its subsidiaries for any reason, other than
pursuant to Section 4.1, 4.2, or 4.3, at any time before the Vesting Date,
Grantee’s unvested Restricted Stock Units shall be automatically forfeited upon
such cessation and the Company shall have no further obligations to Grantee
under this Agreement.

 

5. Transferability; Other Restrictions. Subject to any exceptions set forth in
this Agreement or the Plan, during the Restricted Period and until such time as
the Restricted Stock Units are settled in accordance with Section 7, the
Restricted Stock Units or the rights relating thereto may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by
Grantee. Any attempt to assign, alienate, pledge, attach, sell or otherwise
transfer or encumber the Restricted Stock Units or the rights relating thereto
shall be wholly ineffective.

 



2

 

 

6. Rights of Grantee; Dividend Equivalents.

 

6.1 Grantee shall not have any rights of a stockholder with respect to the
shares of Common Stock underlying the Restricted Stock Units unless and until
the Restricted Stock Units vest and are settled by the issuance of such shares
of Common Stock in accordance with Section 7.

 

6.2 Upon and following the settlement of the Restricted Stock Units in
accordance with Section 7, Grantee shall become the record owner of the shares
of Common Stock underlying the Restricted Stock Units unless and until such
shares are sold or otherwise disposed of, and as record owner shall be entitled
to all rights of a shareholder of the Company (including voting rights).

 

6.3 For purposes of this Agreement, “Dividend Equivalents” are cash, shares of
stock or other property equal in value to dividends paid with respect to the
number of shares of Common Stock represented by the Restricted Stock Units.

 

6.4 If, prior to the settlement date in accordance with Section 7, the Company
declares a cash dividend on the shares of Common Stock, then, on the payment
date of the dividend, Grantee’s Account shall be credited with Dividend
Equivalents in an amount equal to the dividends that would have been paid to
Grantee if one share of Common Stock had been issued on the Grant Date for each
Restricted Stock Unit granted to Grantee as set forth in this Agreement. The
Dividend Equivalents credited to Grantee’s Account will be deemed to be
reinvested in additional Restricted Stock Units (rounded to the nearest whole
share, with a half share treated as a whole share) and will be subject to the
same terms and conditions as the Restricted Stock Units to which they are
attributable and shall vest or be forfeited (if applicable) at the same time as
the Restricted Stock Units to which they are attributable. Such additional
Restricted Stock Units shall also be credited with additional Restricted Stock
Units as any further dividends are declared.

 

7. Settlement of Restricted Stock Units. Subject to Section 10 hereof, as soon
as administratively practicable following the Vesting Date, but in no event
later than ten business days following the Vesting Date, the Company shall (a)
issue and deliver to Grantee the number of shares of Common Stock equal to the
number of Vested Units; and (b) enter Grantee’s name on the books of the Company
as the stockholder of record with respect to the shares of Common Stock
delivered to Grantee.

 

8. No Right to Continued Service. Nothing contained in this Agreement shall be
deemed to grant Grantee any right to continue in the service of the Company or
any of its subsidiaries for any period of time or any right to continue his or
her present or any other rate of compensation, nor shall this Agreement be
construed as giving Grantee, Grantee’s beneficiaries or any other person any
equity or interests of any kind in the assets of the Company or any of its
subsidiaries or creating a trust of any kind or a fiduciary relationship of any
kind between the Company or any subsidiary and any such person.

 

9. Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the Restricted Stock Units shall
be adjusted or terminated in any manner as contemplated by Section 9.6 of the
Plan.

 



3

 

 

10. Tax Liability and Withholding; Grantee Representations.

 

10.1 Grantee shall be required to pay to the Company, and the Company shall have
the right to deduct from any compensation paid to Grantee pursuant to the Plan,
the amount of any required withholding taxes in respect of the Restricted Stock
Units and to take all such other action as the Committee deems necessary to
satisfy all obligations for the payment of such withholding taxes. The Committee
may permit Grantee to satisfy any federal, state or local tax withholding
obligation by any of the following means, or by a combination of such means:

 

(a) tendering a cash payment.

 

(b) authorizing the Company to withhold shares of Common Stock from the shares
of Common Stock otherwise issuable or deliverable to Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the maximum amount of tax
required to be withheld by law.

 

(c) delivering to the Company previously owned and unencumbered shares of Common
Stock.

 

10.2 Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains Grantee’s responsibility and the Company (a) makes no representation or
undertakings regarding the treatment of any Tax-Related Items in connection with
the grant, vesting or settlement of the Restricted Stock Units or the subsequent
sale of any shares; and (b) does not commit to structure the Restricted Stock
Units to reduce or eliminate Grantee’s liability for Tax-Related Items.

 

10.3 Grantee hereby represents and warrants to the Company that Grantee has
reviewed with his or her own tax advisors the federal, state and local tax
consequences of the transactions contemplated by this Agreement, including the
grant by the Company of the Restricted Stock Units. Grantee is relying solely on
such advisors and not on any statements or representation of the Company or any
of its agents. Grantee understands that Grantee will be solely responsible for
any tax liability that may result to Grantee as a result of the transactions
contemplated by this Agreement, including the grant by the Company of the
Restricted Stock Units. Grantee further understands that, as to matters
involving an interpretation under the Plan, the Board (or an applicable
committee thereof) has complete authority to definitively interpret the Plan,
which interpretation shall be final, conclusive and binding upon Grantee.

 



4

 

 

11. Compliance with Law.

 

11.1 The issuance and transfer of shares of Common Stock shall be subject to
compliance by the Company and Grantee with all applicable requirements of
federal and state securities laws (collectively, the “Securities Laws”) and with
all applicable requirements of any stock exchange on which the Company’s shares
of Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of the Securities
Laws and regulatory agencies have been fully complied with to the satisfaction
of the Company and its counsel.

 

11.2 Grantee acknowledges that the shares of Common Stock to be received upon
the vesting of any Restricted Stock Units may not have been registered under the
Securities Act of 1933 or other applicable Securities Laws of any state. If such
shares of Common Stock shall have not been so registered, Grantee acknowledges
and understands that the Company is under no obligation to register, under the
Securities Laws, the shares of Common Stock received by Grantee or to assist
Grantee in complying with any exemption from such registration if Grantee should
at a later date wish to dispose of the shares of Common Stock. Grantee
acknowledges that, if not then registered under the Securities Laws, any
certificates representing the shares of Common Stock shall bear a legend
restricting the transferability thereof in substantially the following form:

 

The shares represented by this certificate have not been registered or qualified
under federal or state securities laws. The shares may not be offered for sale,
sold, pledged or otherwise disposed of unless so registered or qualified, unless
an exemption exists or unless such disposition is not subject to the federal or
state securities laws. In its discretion, the Company may require that the
availability of any exemption or the inapplicability of such securities laws be
established by an opinion of counsel, the form and substance of which opinion
shall be reasonably satisfactory to the Company.

 

12. Notices. All notices and other communications required under this Agreement
will be in writing and will be deemed to have been duly given two days after
mailing, via certified mail return-receipt requested, to the applicable party at
the following addresses:

 

If to the Company: GWG Holdings, Inc.   Attention:  Chief Executive Officer and
  Chief Financial Officer   220 South Sixth Street, Suite 1200   Minneapolis, MN
55402   Facsimile:  (612) 746-0445     If to Grantee:              

 



5

 

 

13. Dispute Resolution.

 

13.1 The parties will endeavor to resolve any disputes relating to the Agreement
through amicable negotiations. Failing an amicable settlement, any controversy,
claim or dispute arising under or relating to this Agreement, including the
existence, validity, interpretation, performance, termination or breach of this
Agreement, will finally be settled by binding arbitration before a single
arbitrator (the “Arbitration Tribunal”) jointly appointed by the parties. The
Arbitration Tribunal shall self-administer the arbitration proceedings using the
Commercial Rules of the American Arbitration Association (“AAA”); provided,
however, the AAA shall not be involved in administration of the arbitration. The
arbitrator must be a retired judge of a state or federal court of the United
States or a licensed lawyer with at least 15 years of corporate or commercial
law experience and have at least an AV rating by Martindale Hubbell. If the
parties cannot agree on an arbitrator, either party may request a court of
competent jurisdiction to appoint an arbitrator, which appointment will be
final.

 

13.2 The arbitration will be held in Dallas, Texas. Each party will have
discovery rights as provided by the Federal Rules of Civil Procedure within the
limits imposed by the arbitrator; provided, however, that all such discovery
will be commenced and concluded within 45 days of the selection of the
arbitrator. It is the intent of the parties that any arbitration will be
concluded as quickly as reasonably practicable. Once commenced, the hearing on
the disputed matters will be held four days a week until concluded, with each
hearing date to begin at 9:00 a.m. and to conclude at 5:00 p.m. The arbitrator
will use all reasonable efforts to issue the final written report containing
award or awards within a period of five business days after closure of the
proceedings. Failure of the arbitrator to meet the time limits of this Article
will not be a basis for challenging the award. The Arbitration Tribunal will not
have the authority to award punitive damages to either party. Each party will
bear its own expenses, but the parties will share equally the expenses of the
Arbitration Tribunal. The Arbitration Tribunal shall award attorneys’ fees and
other related costs payable by the losing party to the successful party. This
Agreement will be enforceable, and any arbitration award will be final and
non-appealable, and judgment thereon may be entered in any court of competent
jurisdiction.

 

14. General Provisions.

 

14.1 The Restricted Stock Units are granted pursuant to the Plan and are
governed by the terms thereof. The Company shall at all times during the term of
this Agreement reserve and keep available such number of shares of Common Stock
as will be sufficient to satisfy the requirements of this Agreement.

 

14.2 Nothing herein expressed or implied is intended or shall be construed as
conferring upon or giving to any person, firm, or corporation, other than the
parties hereto, any rights or benefits under or by reason of this Agreement.

 

14.3 Each party agrees to execute such further documents as may be necessary or
desirable to effect the purposes of this Agreement.

 

14.4 This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
agreement.

 

14.5 This Agreement, in its interpretation and effect, shall be governed by the
laws of the State of Delaware applicable to contracts executed and to be
performed therein, and without regard to any of such state’s conflicts-of-law
provisions.

 

Signature page follows.

 

6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  GWG HOLDINGS, INC.         By: /s/ William Acheson   Name:  William Acheson  
Title: Chief Financial Officer         GRANTEE         By:     Name:  

 

 

7

 

